Action for damages for negligent killing of a mule. The plaintiff, by undisputed evidence, made out his prima facie case, which entitled him to a recovery, unless defendant acquitted itself of negligence, as is provided by section 5476 of the Code of 1907. This, under the evidence in this case, was a question for the jury. The court did not commit error in refusing to give, at the request of the defendant, the general affirmative charge.
We find no error in the record, and the judgment is affirmed.